       Case 1:20-cv-00323-LY Document 82 Filed 04/14/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS      2020   PR    p   14:   2'?
                            AUSTIN DIVISION

PLANNED PARENTHOOD CENTER           §
FOR CHOICE, PLANNED                 §
PARENTHOOD OF GREATER TEXAS         §
SURGICAL HEALTH SERVICES,           §
PLANNED PARENTHOOD SOUTH            §
TEXAS SURGICAL CENTER, WHOLE        §
WOMAN'S HEALTH, WHOLE               §
WOMAN'S HEALTH ALLIANCE,            §
SOUTHWESTERN WOMEN'S                §
SURGERY CENTER, BROOKSIDE           §
WOMEN'S MEDICAL CENTER PA           §
D/BA BROOKSIDE WOMEN'S              §
HEALTH CENTER AND AUSTIN'S          §
WOMEN'S HEALTH CENTER,              §
ROBIN WALLACE, M.D., M.A.S., AND    §
HOUSTON WOMEN'S CLINIC,             §
                PLAiNTIFFS,         §
                                    §
V.                                  §
                                    §
GREG ABBOTT, GOVERNOR OF            §
TEXAS, KEN PAXTON, ATTORNEY         §
GENERAL OF TEXAS, PHIL WILSON       §
ACTING EXECUTIVE                    §
COMMISSIONER OF THE TEXAS           §
HEALTH AND HUMAN SERVICES           §
COMMISSION, STEPHEN BRINT           §
CARLTON, EXECUTIVE DIRECTOR         §
OF THE TEXAS MEDICAL BOARD,         §
KATHERINE A. THOMAS,                §
EXECUTIVE DIRECTOR OF THE           §
TEXAS BOARD OF NURSING, EACH        §
IN THEIR OFFICIAL CAPACITY, AND     §
MARGARET MOORE, DISTRICT            §
ATTORNEY FOR TRAVIS COUNTY,         §
JOE GONZALES, CRIMINAL              §
DISTRICT ATTORNEY FOR BEXAR         §
COUNTY, JAIME ESPARZA, DISTRICT     §
ATTORNEY FOR EL PASO COUNTY,        §
JOHN CREUZOT, DISTRICT               §
ATTORNEY FOR DALLAS COUNTY,          §
            Case 1:20-cv-00323-LY Document 82 Filed 04/14/20 Page 2 of 4




 SHAREN WILSON, CRIMINAL                         §
 DISTRICT ATTORNEY TARRANT                       §
 COUNTY, RICARDO RODRIGUEZ, JR.,                 §
 CRIMINAL DISTRICT ATTORNEY                      §
 FOR HIDALGO COUNTY, BARRY                       §
 JOHNSON, CRIMINAL DISTRICT                      §
 ATTORNEY FOR MCLENNAN                           §
 COUNTY, KIM OGG, CRIMINAL                       §
 DISTRICT ATTORNEY FOR HARRIS                    §
 COUNTY, AND BRIAN MIDDLETON                     §
 CRIMINAL DISTRICT ATTORNEY                      §
 FOR FORT BEND COUNTY, EACH IN                   §
 THEIR OFFICIAL CAPACITY,                        §
                  DEFENDANTS.

     ORDER EXTENDING ORDER GRANTING PLAINTIFFS' SECOND MOTION FOR
                  TEMPORARY RESTRAINING ORDER AND
             SCHEDULING ORDER FOR PLAINTIFFS' MOTION FOR
                       PRELIMINARY INJUNCTION

         Before the court in the above styled and numbered cause is the parties' Joint Status Report

filed this day (Clerk's Doe. #78). The court finds there is good cause to schedule Plaintiffs' Motion

for Preliminary Injunction (Clerk's Doe. #7) for hearing and to extend the existing temporary

restraining order so that the court and parties have adequate time to prepare for that hearing.

         IT IS ORDERED that the Order Granting Plaintiffs' Second Motion For Temporary

Restraining Order entered April 9, 2020 (Clerk's Doe. #63), is EXTENDED in its entirety under

its same terms and conditions except as MODIFIED by the orders of the United States Court of

Appeals for the Fifth Circuit rendered April 10, 2020, and April 13, 2020, until 5:00 p.m. on May

1,   2020. See   Fed. R. Civ. P. 65(b)(2).

         IT IS FURTHER ORDERED that Plaintiffs' Motion for Preliminary Injunction is set for

a telephonic hearing on April 29, 2020, at 9:30 a.m. Each side will have one hour. As agreed by

the parties, there will be no live testimony at the hearing. The court will consider the parties'

                                                     2
           Case 1:20-cv-00323-LY Document 82 Filed 04/14/20 Page 3 of 4



declarations, affidavits, designations, and exhibits ("supporting evidence"), as well as any

stipulations of the parties.

        IT IS FURTHER ORDERED that any party desiring the court to consider previously filed

briefing or supporting evidence shall specifically designate the briefing or supporting evidence at the

time the party files its first brief described below.

        IT IS FURTHER ORDERED that:

        Plaintiffs may serve and file additional briefing, limited to 25 pages, and any additional

supporting evidence on or before April 17, 2020, at 5:00 p.m.

        Defendants may serve and file a response brief, limited to 25 pages, and any additional

supporting evidence on or before April 21, 2020, at 5:00 p.m. In the response brief, Defendants

may address any extension, modification, or superseding order related to the governor's Executive

Order No. GA-09.

        Plaintiffs may serve and file a reply brief, limited to 10 pages, with any supporting evidence

and may address any extension, modification, or superseding order related to the governor's

Executive Order No. GA-09 on or before April 23, 2020, at 5:00 p.m.

        Defendants may serve and file a rebuttal brief, limited to 10 pages, with any supporting

evidence on or before April 24, 2020, at 5:00 p.m.

        The parties may file Stipulations of Fact on or before April 24, 2020, at 5:00 p.m.




                                                    3
          Case 1:20-cv-00323-LY Document 82 Filed 04/14/20 Page 4 of 4



      The parties shall file detailed Proposed Findings of Fact and Conclusions of Law on or

before April 27, 2020, at 5:00 p.m. The parties should not presume that the court will allow

amendments or supplements.

      SIGNED this             day of April, 2020.




                                           UN ED STAT




                                              4
